COURT OF APPEALS
                       EIGHTH DISTRICT OF TEXAS
                             EL PASO, TEXAS
                                    §
 ROSEMARY HALL, BSN, RN,                        No. 08-16-00197-CV
                                    §
                      Appellant,                   Appeal from the
                                    §
 V.                                              126th District Court
                                    §
 TEXAS BOARD OF NURSING AND                    of Travis County, Texas
 STATE OFFICE OF                    §
 ADMINISTRATIVE HEARINGS,                     (TC# D-1-GN-15-002832)
                                    §
                      Appellees.
                                    §

                                            ORDER

       On December 14, 2016, the Court dismissed the above-styled and numbered appeal for

lack of prosecution because Appellant did not file her brief or an extension motion. The Court

extended the time for Appellant’s motion for rehearing to be filed, and it was due to be filed no

later than March 1, 2017. Appellant did not file a motion for rehearing by the due date. She

instead submitted her brief on the merits, and the brief has been received, but not filed. Appellant

has not filed any document which could be construed as requesting an extension of time to file her

motion for rehearing, and she has not provided the Court with any explanation for her failure to

file her brief when it was originally due. We have reviewed the record before us and do not find

any basis for granting rehearing on the Court’s own motion.

       IT IS SO ORDERED THIS 4TH DAY OF APRIL, 2017.


                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating